Case 2:20-cv-12880-JMV-JSA Document 79-4 Filed 04/22/21 Page 1 of 14 PageID: 1386




  Exhibit B-I
  Exoo-Schwetz Tweets

  Incorporated by reference in FASC at ¶¶ 8, 114, 118




  EXHIBIT B-I - Exoo-Schwetz Tweets                                      Page | 1
Case 2:20-cv-12880-JMV-JSA Document 79-4 Filed 04/22/21 Page 2 of 14 PageID: 1387




  EXHIBIT B-I - Exoo-Schwetz Tweets                                      Page | 2
Case 2:20-cv-12880-JMV-JSA Document 79-4 Filed 04/22/21 Page 3 of 14 PageID: 1388




  EXHIBIT B-I - Exoo-Schwetz Tweets                                      Page | 3
Case 2:20-cv-12880-JMV-JSA Document 79-4 Filed 04/22/21 Page 4 of 14 PageID: 1389




  EXHIBIT B-I - Exoo-Schwetz Tweets                                      Page | 4
Case 2:20-cv-12880-JMV-JSA Document 79-4 Filed 04/22/21 Page 5 of 14 PageID: 1390




  EXHIBIT B-I - Exoo-Schwetz Tweets                                      Page | 5
Case 2:20-cv-12880-JMV-JSA Document 79-4 Filed 04/22/21 Page 6 of 14 PageID: 1391




  EXHIBIT B-I - Exoo-Schwetz Tweets                                      Page | 6
Case 2:20-cv-12880-JMV-JSA Document 79-4 Filed 04/22/21 Page 7 of 14 PageID: 1392




  EXHIBIT B-I - Exoo-Schwetz Tweets                                      Page | 7
Case 2:20-cv-12880-JMV-JSA Document 79-4 Filed 04/22/21 Page 8 of 14 PageID: 1393




  EXHIBIT B-I - Exoo-Schwetz Tweets                                      Page | 8
Case 2:20-cv-12880-JMV-JSA Document 79-4 Filed 04/22/21 Page 9 of 14 PageID: 1394




  EXHIBIT B-I - Exoo-Schwetz Tweets                                      Page | 9
Case 2:20-cv-12880-JMV-JSA Document 79-4 Filed 04/22/21 Page 10 of 14 PageID: 1395




  EXHIBIT B-I - Exoo-Schwetz Tweets                                      Page | 10
Case 2:20-cv-12880-JMV-JSA Document 79-4 Filed 04/22/21 Page 11 of 14 PageID: 1396




  EXHIBIT B-I - Exoo-Schwetz Tweets                                      Page | 11
Case 2:20-cv-12880-JMV-JSA Document 79-4 Filed 04/22/21 Page 12 of 14 PageID: 1397




  EXHIBIT B-I - Exoo-Schwetz Tweets                                      Page | 12
Case 2:20-cv-12880-JMV-JSA Document 79-4 Filed 04/22/21 Page 13 of 14 PageID: 1398




  EXHIBIT B-I - Exoo-Schwetz Tweets                                      Page | 13
Case 2:20-cv-12880-JMV-JSA Document 79-4 Filed 04/22/21 Page 14 of 14 PageID: 1399




  EXHIBIT B-I - Exoo-Schwetz Tweets                                      Page | 14
